 1                                                                    The Honorable Marry Jo Heston
                                                                      Chapter 13
 2                                                                    Date of Hearing: March 29, 2021
                                                                      Time of Hearing: 1:00 PM
 3                                                                    Hearing Location: Telephonic
                                                                      Response Due: March 22, 2021
 4

 5

 6

 7

 8

 9                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
10

11   IN RE:
                                                        BK Case No.: 19-42890-MJH
12
     SARAH HOOVER,
13                                                      Adv No. 20-04002 – MJH
                     Debtor.
14
                                                        Chapter: 13
15   SARAH HOOVER,
16                   Plaintiff,                         DECLARATION OF SARAH HOOVER IN
                                                        SUPPORT OF OPPOSITION TO STAY
17                   v.
                                                        PENDING APPEAL
18   QUALITY LOAN SERVICE CORPORATION
     OF WASHINGTON, PHH MORTGAGE
19   SERVICES D/B/A PHH MORTGAGE
     SERVICES, HSBC BANK USA, N.A, AS
20   TRUSTEE OF THE FIELDSTONE
     MORTGAGE INVESTMENT TRUST,
21   SERIES 2006-2, NEW REZ, LLC, AND IH6
     PROPERTY WASHINGTON, L.P. D/B/A
22   INVITATION HOMES,
23                   Defendant.

24
              I, Sarah Hoover, hereby declare as follows:
25

26

27
     DECLARATION OF SARAH HOOVER IN SUPPORT OF                                HENRY & DEGRAAFF, P.S.
     OPPOSITION TO STAY PENDING APPEAL - 15                                      787 MAYNARD AVE S.
                                                                             SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
      Case 20-04002-MJH           Doc 102    Filed 03/22/21    Ent. 03/22/21 21:26:54          Pg. 1 of 6
 1          1.      I am the Plaintiff in the above-referenced adversary proceeding and I have

 2   personal knowledge concerning all information herein. The purpose of this declaration is to

 3   describe the ongoing challenges presented by a third-party’s ownership of my home.

 4          2.      For purposes of the declaration, I call the property (18205 106th St E, Bonney

 5   Lake, WA 98391) “my home” because while I realize the property was originally in my father’s

 6   name before he passed, I have lived in this house for many years, and it was always my

 7   understanding that I could accomplish the title transfer whenever I needed to do so. This was

 8   complicated when Ocwen/PHH refused to allow me to become current on the loan, and that is a

 9   matter which has been described in several previous declarations submitted in this case. The

10   point is that I realize in a strict, literal, legal sense, the property was nominally not “my home,”

11   but for all functional purposes, it has always been my home and in the control of my family. It is

12   the place where I raised my children.

13          3.      Since the foreclosure sale in September 2019, I am no longer in control of my

14   home as a homeowner. While I still live here, there are many disadvantages to having some

15   other entity own my home.

16          4.      Each month, I continue to pay $2,200.00 to attorney Christina Henry’s trust

17   account, as previously described. I have never missed any payments, nor have I ever been late.

18                                              Maintenance

19          5.      As I remain unsure about the ultimate resolution of this case and what will

20   become of the ownership of my home, my family and I have essentially been living “in limbo.”

21          6.      For example, if I continued to own my home, I would replace the carpets, which

22   have become old and worn with time. While the carpeting is not in good condition, it is still

23   functional, but I cannot justify the expense of replacing the carpet throughout my home if it is

24   not even my own home. If I were renting, this is a wear-and-tear item the landlord would

25   probably be responsible for handling.

26

27
     DECLARATION OF SARAH HOOVER IN SUPPORT OF                                 HENRY & DEGRAAFF, P.S.
     OPPOSITION TO STAY PENDING APPEAL - 15                                       787 MAYNARD AVE S.
                                                                              SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
      Case 20-04002-MJH          Doc 102      Filed 03/22/21     Ent. 03/22/21 21:26:54         Pg. 2 of 6
 1          7.      There is a lot of cosmetic maintenance my husband and I have delayed, because

 2   we simply do not know whether the investment of time and money into making small superficial

 3   repairs is worth it. Again, if we were renting, these are items the landlord would likely address.

 4          8.      Additionally, we do not have the freedom to do any home repairs or

 5   improvements. If I were renting, it wouldn’t be appropriate to invest in an update on my home.

 6   Regardless, if we were planning a cosmetic update, replacement of flooring, or a new roof, we

 7   would not be able to hire any contractors. Contractors confirm ownership of the property before

 8   they begin work for their own legal liabilities.

 9          9.      One item which did need repair was the fence between my yard and the next-door

10   neighbor’s yard. We both have dogs, and sometimes they would get through the fence. Before

11   the foreclosure, I discussed splitting the cost of a fence with my neighbors, but they told me they

12   could not wait any longer and simply replaced the fence. The total cost was approximately

13   $1,250.00, and it is only fair to my neighbors (who are very nice people) that I honor our verbal

14   commitment to pay half, which is $625.00. Again, if I were renting this property, this is not an

15   expense I would incur, but I would be happy to pay for this improvement to my own property.

16                                       Utilities and future billings

17          10.     After the foreclosure, all of my utilities were taken out of my name. I tried to

18   place them all back in my name, but I was only able to pay the electric bill. I remain unable to

19   pay or access the water bill or garbage bill.

20          11.     My understanding is the water and garbage bills are being paid by IH6, which I

21   can only assume means that I will be required to reimburse someone for these bills in the future.

22   The problem is that such bills vary, and it can be challenging to budget correctly for a future bill

23   of an unknown size.

24          12.     The garbage bill has been particularly problematic, since the bill was taken out of

25   our name, our large sized garbage can was replaced with a smaller sized garbage can. There are

26   seven people in my household, and even with careful management, we still need a larger size.

27   The garbage company refused to work with me so we had to purchase a second can from the
     DECLARATION OF SARAH HOOVER IN SUPPORT OF                                HENRY & DEGRAAFF, P.S.
     OPPOSITION TO STAY PENDING APPEAL - 15                                      787 MAYNARD AVE S.
                                                                             SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
      Case 20-04002-MJH          Doc 102     Filed 03/22/21     Ent. 03/22/21 21:26:54         Pg. 3 of 6
 1   hardware store, and my understanding is that two cans cost significantly more than one large can.

 2   We have also had to take multiple trips to the dump which we never had to do back when we had

 3   the larger sized can.

 4          13.     While these may seem like minor annoyances, I frequently worry about the

 5   outcome. It is much easier on my mind to know what my monthly utility bills are and to know

 6   that I have paid them. Facing a future unknown bill is very concerning.

 7                                       Lack of self-determination

 8          14.     Since the foreclosure, I have realized there are many aspects of home ownership

 9   which can be taken for granted. When I owned my home, I always knew that if my family

10   needed to move (or simply wanted to move), we could do so. It is hard to place a value on that

11   freedom to make such decisions for ourselves.

12          15.     I am aware of the historically low rates for refinancing home loans which are

13   occurring right now. Had there not been a foreclosure, I believe my husband and I would qualify

14   for a refinance, as we have steady employment and regular income. I know that refinancing can

15   save a considerable amount of money over the life of a loan. If we owned the home, we could

16   have the option to take out a home equity loan which would allow us to do a major update like

17   paint the exterior or replace the roof.

18          16.     For all practical purposes, my family is now required to continue living in this

19   home. If we were to move elsewhere, we could not afford to pay for this home and rent a second

20   home. Though someone else owns our home now, we essentially do not have a landlord, so as

21   described above, we must assume certain expenses that a landlord would ordinarily bear.

22          17.     Furthermore, we cannot access the equity in our home, which I believe is in the

23   court’s registry. Had there been an ordinary sale (and not a foreclosure), I believe we could have

24   attained a higher price for the home and thus had more money left over. It is challenging to be

25   without options.

26          18.     As one example, my daughter has begun her high school years in a school which,

27   historically, has had a severe drug problem. This concerns me, especially with her return to
     DECLARATION OF SARAH HOOVER IN SUPPORT OF                              HENRY & DEGRAAFF, P.S.
     OPPOSITION TO STAY PENDING APPEAL - 15                                    787 MAYNARD AVE S.
                                                                           SEATTLE, WASHINGTON 98104
                                                                             telephone (206) 330-0595
                                                                                 fax (206) 400-7609
      Case 20-04002-MJH          Doc 102       Filed 03/22/21   Ent. 03/22/21 21:26:54       Pg. 4 of 6
 1   classes this month due to easing COVID restrictions. My daughter is doing well, but like any

 2   parent, I worry about her safety. Sending her to another school would actually require us to

 3   move, but this is just simply not an option I can entertain given all of the above reasons.

 4           19.     We have to live with everything on hold. We don’t have the security of knowing

 5   this is our home and it is not going anywhere. We have to remain prepared to move at a

 6   moments notice depending the outcome. We have to take into consideration that if we do have

 7   to relocate, we may not be able to stay in the same area and that new job we are looking into may

 8   turn out to be too far of a commute.

 9           20.     Even smaller things like decorating my home, replacing my sectional, or

10   replacing the broken blinds in one of the bedrooms doesn’t make sense right now. If we are not

11   going to stay here, we don’t know if a new sectional will fit in a different home. Obviously, the

12   window treatments wouldn’t go to a new home and the décor may not work. We also like to

13   plant flowers and update our flower beds every spring, but we haven’t been able to do so, not

14   knowing if we will have to move next week, next month, or not at all. Until the house is in our

15   name, we really don’t own the home. But we also don’t have a landlord to rely on when things

16   need repair. And the most difficult part of it all, is not having the security of knowing how much

17   longer we will be allowed to live in the home we have lived in since 2005. Nothing can happen

18   until the house is ours.

19           21.     The point I am making is that there are many benefits to owning a home which go

20   above and beyond just its market value. The ability to make choices for my family is valuable to

21   me, and there are choices I simply cannot make right now. Knowing that someone else owns my

22   home and is keeping a ledger of utility bills that I presume I will have to pay all at once someday

23   is difficult and stressful.

24

25

26

27
     DECLARATION OF SARAH HOOVER IN SUPPORT OF                               HENRY & DEGRAAFF, P.S.
     OPPOSITION TO STAY PENDING APPEAL - 15                                     787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 20-04002-MJH            Doc 102   Filed 03/22/21     Ent. 03/22/21 21:26:54        Pg. 5 of 6
 1         I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE

 2   OF WASHINGTON AND THE UNITED STATES THAT THE ABOVE IS TRUE AND

 3   CORRECT.

 4         DATED this March 22nd, 2021
                                                   _/s/ Sarah Hoover_____________
 5                                                 Sarah Hoover
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DECLARATION OF SARAH HOOVER IN SUPPORT OF                      HENRY & DEGRAAFF, P.S.
     OPPOSITION TO STAY PENDING APPEAL - 15                            787 MAYNARD AVE S.
                                                                   SEATTLE, WASHINGTON 98104
                                                                     telephone (206) 330-0595
                                                                         fax (206) 400-7609
      Case 20-04002-MJH      Doc 102    Filed 03/22/21   Ent. 03/22/21 21:26:54      Pg. 6 of 6
